     Case 2:20-cv-06803 Document 3 Filed 07/29/20 Page 1 of 2 Page ID #:117


 1    Peter R. Afrasiabi (Bar No. 193336)
      pafrasiabi@onellp.com
 2    ONE LLP
      4000 MacArthur Boulevard
 3    Each Tower, Suite 500
      Newport Beach, CA 92660
 4    Telephone: (949) 502-2870
      Facsimile: (949) 258-5081
 5
      David Quinto (Bar No. 106232)
 6    Joanna Ardalan (Bar No. 285384)
      jardalan@onellp.com
 7    ONE LLP
      9301 Wilshire Boulevard
 8    Penthouse Suite
      Beverly Hills, CA 90210
 9    Telephone: (310) 866-5157
      Facsimile: (310) 943-2085
10
      Attorneys for Plaintiffs
11    Backgrid USA, Inc., Splash News and
      Picture Agency, LLC, Xposure Photo
12    Agency, Inc.
13
                           UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16    BACKGRID USA, INC., a California            Case No.: 2:20-cv-06803
      corporation; SPLASH NEWS AND
17
      PICTURE AGENCY, LLC, a Nevada               CORPORATE DISCLOSURE
18    limited liability company; XPOSURE          STATEMENT (FED. R. CIV. P.
      PHOTO AGENCY INC., a California             7.1 AND LOCAL RULE 7.1-1)
19
      corporation,
20
                    Plaintiffs,
21
22           v.
23
      ENTTECH MEDIA GROUP LLC. a
24    Delaware limited liability company; and
25    DOES 1-10, inclusive,

26
                    Defendants.
27
28

                           CORPORATE DISCLOSURE STATEMENT
     Case 2:20-cv-06803 Document 3 Filed 07/29/20 Page 2 of 2 Page ID #:118


 1          Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1-1, the
 2    undersigned counsel for Plaintiff Backgrid USA, Inc.; Splash News and Picture
 3    Agency, LLC and Xposure Photo Agency, Inc. (“Backgrid”) certify and state as
 4    follows:
 5          Backgrid has no parent corporation, and no publicly held company owns 10%
 6    or more of its stock;
 7          Splash News and Picture Agency, LLC has no parent corporation, and no
 8    publicly held company owns 10% or more of its stock;
 9          Xposure Photo Agency, Inc. has no parent corporation, and no publicly held
10    company owns 10% or more of its stock;
11
12    Dated: July 29, 2020                 ONE LLP
13
                                           By: /s/ Joanna Ardalan
14                                             Joanna Ardalan
15                                             Peter R. Afrasiabi
16                                              Attorneys for Plaintiff
17                                              Backgrid USA, Inc.; Splash News and
                                                Picture Agency, LLC, Xposure Photo
18                                              Agency, Inc.
19
20
21
22
23
24
25
26
27
28
                                             2
                              CORPORATE DISCLOSURE STATEMENT
